DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and  15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura et al. [US 5,973,766].
For claims 1 and 15, Matsuura teaches a non-transient computer program carrier (5 and 111, see Figs. 1-3) comprising instructions therein, that when executed by a computer system, are configured to cause the computer system to perform the method for determining a correction (method of correction, see col. 5 line 45) for control of at least one manufacturing apparatus used in a manufacturing process for providing structures to a region (devices 21-26, see Fig. 2) on a substrate, the region comprising a plurality of sub-regions (shots A-D); the method comprising: 
obtaining measurement data relating to a process parameter of the manufacturing process for the region (alignment measurement, see col. 5 lines 35-43); 
determining, by a hardware computer (5 or 111), a correction (correction parameter, see col. 5 lines 44-67) for the at least one manufacturing apparatus based on the measurement data, wherein the correction is configured for application with respect to a boundary region and a remainder of at least one of the sub-regions (correction of the shot positions, see col. 6 lines 20-53) and configured to better correct the process parameter across the boundary between two of the sub-regions with respect to within the remainder of the two sub-regions (priority given to the connected portions, see col. 5 lines 44-67) and wherein the determining of an amount or type of correction for the boundary region of the at least one sub-region is dependent on the determining of an amount or type of correction for the remainder of the at least one sub-region or vice versa (calculating corrections for both the connection portions and the device of the whole and weighting them in the final correction); and 
applying the correction for control of the at least one manufacturing apparatus and/or outputting a signal representing, or based on, the correction to a tool or system for enabling control of the at least one manufacturing apparatus (magnification or stage movement based on correction parameters see col. 6 lines 20-53).
For claim 17, Matsuura teaches a control recipe (control method of embodiment 1) embodied on a non-transitory computer- readable medium (control on controller 5 or 111), the recipe comprising a correction (correction parameter, see col. 5 lines 44-67) configured for receipt and application by a hardware system for control of at least one manufacturing apparatus used in a manufacturing process for providing structures to a region (devices 21-26, see Fig. 2)  on a substrate, the region comprising a plurality of sub-regions (shots A-D), the correction configured for simultaneous application with respect to a boundary region and a remainder of at least one of the sub-regions (correction of the shot positions, see col. 6 lines 20-53) and configured to better correct the process parameter across the boundary between two of the sub-regions with respect to within the remainder of the two sub- regions (priority given to the connected portions, see col. 5 lines 44-67).
For claims 2 and 16, Matsuura teaches the determination comprises applying a boundary condition which favors a correction that better minimizes process parameter errors across the boundary with respect to process parameter errors inside the sub-regions (minimizing connection error and increases overlay precision, see col. 5 lines 44-67).
For claim 3, Matsuura teaches the applying a boundary condition comprises imposing an error threshold for the process parameter across the boundary, such that the determined correction ensures process parameter errors across the boundary do not exceed the error threshold (minimizing connection error to achieve overlay precision, see col. 5 lines 44-67).
For claim 4, Matsuura teaches the structures are formed in a first layer (measurement of a first layer, see col. 5 lines 44-46), and the method further comprises: determining a second layer correction for control of the manufacturing process based on a separate consideration for each of the plurality of sub-regions, the second layer correction for providing second layer structures to the region on the substrate in a second layer (correction for following layer or subsequent layer, see col. 5 lines 44-46 and col. 6 lines 45-48).

For claim 5, Matsuura teaches forming the second layer structures in a single exposure using the second layer correction (exposure of shots in subsequent layers, see col. 6 lines 45-53).
For claim 6, Matsuura teaches wherein a separate control grid is defined for each sub-region of the plurality of sub-regions, the second layer correction being defined separately for the separate control grids (correction parameters for each shot A-D, see col. 5 lines 44-67).
For claim 7, Matsuura teaches defining a second layer boundary area (connected portions, see col. 5 lines 44-67); and applying a boundary condition for a correction corresponding to the second layer boundary area (correction values for connected portions to provide overlay precision, see col. 5 lines 44-67).
For claim 8, Matsuura teaches the boundary condition optimizes second layer correction within the boundary area in preference to second layer correction outside of the boundary area (priority given to connected portion, see col. 5 lines 44-67).
For claim 9, Matsuura teaches the applying a boundary condition comprises imposing a weighting constraint (weighting priority given to connecting portions, see col. 5 lines 44-67), the weighting constraint applying a weighting in favor of a correction which minimizes process parameter errors across the boundary between two sub-regions with respect to within the remainder of the region (see col. 5 lines 44-67).
For claim 10, Matsuura teaches defining the weighting constraint before the determining a correction (weight used to calculate corrections, see col. 5 lines 44-67).
For claim 11, Matsuura teaches the determining a correction comprises determining coefficients for a polynomial which minimizes the error over the region while respecting the boundary condition (least squares approximation to determine the correction, see col. 5 lines 44-67).

For claim 12, Matsuura teaches the manufacturing process provides the product structures on the substrate in a plurality of exposures, each exposure defining a respective one of the sub-regions, the sub-regions being exposed adjacently to define the region (device 21-26 comprising the shots A-D over substrate P, see Fig. 2).
For claim 13, Matsuura teaches the process parameter comprises overlay (overlay, see col. 5 lines 44-67) or edge placement error.
For claim 18, Matsuura teaches a controller (correction method performed by main controller 5, see col. 5 line 1 - col. 6 line 53) for a manufacturing apparatus (exposure device), the controller configured to receive the control recipe of claim 17 and use the control recipe to control the manufacturing apparatus.
For claim 19, Matsuura teaches a processing device (correction method performed by main controller 5, see col. 5 line 1 - col. 6 line 53) for determining a correction for control of at least one manufacturing apparatus (exposure device) configured to provide product structures to a substrate (P) in a manufacturing process, the processing device configured to perform the method of claim 1.
For claim 20, Matsuura teaches a manufacturing apparatus (exposure device, see Fig. 1) configured to provide product structures to a substrate (P) in a manufacturing process, the manufacturing apparatus comprising the processing device according to claim 19.
For claim 21, Matsuura teaches a lithographic apparatus (see Fig. 1)  having: a substrate stage (2) configured to hold a substrate (P); a stage (9) configured to hold a patterning device (R); and a processor system (5) configured to control a manufacturing process using the correction.
Response to Arguments
Applicant’s arguments with respect to claims 1, 15, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/            Primary Examiner, Art Unit 1759